          Case 1:19-cv-00041-GBD-SN Document 52 Filed 01/24/20 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF NEW YORK



    In re Terrorist Attacks on September 11, 2001                   03-md-1570 (GBD)(SN)
                                                                    ECF Case
                                                                    19-cv-41 (GBD)(SN)
    This document relates to:
                                                                    ECF Case
    Arias, et al. v. The Islamic Republic of Iran

                      DECLARATION IN SUPPORT OF MOTION FOR
               ENTRY OF PARTIAL FINAL DEFAULT JUDGMENTS ON BEHALF
                     OF ARIAS PLAINTIFF IDENTIFIED AT EXHIBIT A
                                             (ARIAS Supplement 1)

          JOHN M. EUBANKS, Esquire, hereby states under penalty of perjury that:

          1.      I am an attorney with the law firm of Motley Rice LLC, attorneys for the Plaintiffs

in the above-captioned matters. I submit this Declaration in support of this motion on behalf of

the Plaintiffs identified in Exhibit A (attached hereto) from the action titled Arias, et al., v. The

Islamic Republic of Iran, 19-cv-41 (GBD)(SN) (“Arias”).

          2.      The form of this motion and the relief requested herein are intended to comply with

the following orders of this Court:

          a.      The Court’s order dated January 24, 2017 (ECF No. 34351), requiring that
                  “[a]ll further motions for final judgment against any defaulting defendant
                  shall be accompanied by a sworn declaration attesting that the attorney has
                  (1) complied with the due diligence safeguards [referenced in Section II.D.
                  of the January 23, 2017 letter from the Plaintiffs' Executive Committee
                  (ECF No. 3433)] and (2) personally verified that no relief has previously
                  been awarded to any plaintiff included in the judgment (or, if relief has been
                  awarded, the nature of that relief).”

          b.      The Court’s Order dated October 14, 2016 (ECF No. 3362) related to the
                  cases captioned as Bauer v. Al Qaeda Islamic Army, 02-CV-7236



1
 Unless indicated differently, citations to ECF Nos. are to the docket in In re Terrorist Attacks on September 11, 2001,
03-md-1570 (GBD)(SN).
       Case 1:19-cv-00041-GBD-SN Document 52 Filed 01/24/20 Page 2 of 3



               (GBD)(SN) and Ashton v. al Qaeda Islamic Army, 02-CV-6977
               (GBD)(SN).

       3.      This motion and the relief requested seeks to supplement relief requested on

January 15, 2020 (Arias IV, ECF No. 5643).

       4.      Service of process on The Islamic Republic of Iran was executed pursuant to 28

U.S.C. § 1608(a) on July 3, 2019 by service through diplomatic channels.

       5.      The sources of my information and the basis for my belief in my statements

contained herein are my personal involvement in this matter, my firm’s representation of the Arias

Plaintiff listed in Exhibit A, in connection with the September 11th terror attacks, other court

records relating to the In re Terrorist Attack on September 11, 2001 multidistrict litigation to which

these individuals are parties, my communications with other counsel for other plaintiffs in the In

re Terrorist Attack on September 11, 2001 multidistrict litigation, and conversations with these

plaintiffs and other family members of these plaintiffs. Any matters about which I lack Personal

knowledge are asserted herein upon information and belief.

       6.      The Arias Plaintiff identified in Exhibit A is a decedent from the terrorist attacks

on September 11, 2001.

       7.      Plaintiff is supplementing a previous request for damages to assert economic-loss

damages.

       8.      The economic loss amount set forth in Exhibit A is derived from the expert report

of economist Dr. Stan V. Smith, included in the attached Exhibit B.

       9.      Exhibit B contains the economic-loss report on digital media with a copy being

provided to the Clerk’s Office and a copy being provided to Chambers. Due to the sensitive

financial information contained in this document, Plaintiff submits that it should remain off the

public docket and under seal as has been the custom in other instances where this type of


                                                  2
       Case 1:19-cv-00041-GBD-SN Document 52 Filed 01/24/20 Page 3 of 3



information has been submitted to the Court. Magistrate Judge Netburn has approved the filing of

these materials under seal. See ECF No. 5716.

       10.     After reviewing the records available to me regarding other judgments entered by

this Court against the Iranian defendants, I have not identified any relief that has previously been

awarded to the Plaintiff identified in Exhibit A other than the motion currently before the Court

for pain and suffering damages and prejudgment interest.

       11.     Before filing this motion, I have (1) complied with the due diligence safeguards

referenced in Section II.D. of the January 23, 2017 letter from the Plaintiffs' Executive Committees

(ECF No. 3433) and (2) personally verified that, based on my review of the records available to

me regarding other judgments entered by this Court against the Iranian defendants, no relief has

previously been awarded to any plaintiff included in the judgment.

       12.     Accordingly, included with this motion is a proposed Order of Partial Final

Judgment for the Plaintiff Identified in Exhibit A, conforming to the Court’s previous orders.

Dated: January 24, 2020                       /s/    John M. Eubanks
                                              John M. Eubanks, Esq.
                                              MOTLEY RICE LLC
                                              28 Bridgeside Blvd.
                                              Mount Pleasant, SC 29464
                                              Tel: 843-216-9218
                                              Fax: 843-216-9450
                                              Email: jeubanks@motleyrice.com




                                                 3
